PER CURIAM.
The petition for writ of certiorari reflected probable jurisdiction in this Court. After argument and upon further consideration, we have determined that the writ was improvidently issued, and it is hereby discharged.
On remand, the case is to be tried anew without prejudice to the State laying proper predicate for the introduction of the Respondent’s alleged confession in conformity with the decision of the District Court. In this connection, we call attention to the case of Williams v. State, Fla.1945, 22 So.2d 821, which sets forth pertinent guidelines for the determination of the voluntariness of an alleged confession.
The writ must be and is discharged and the petition is dismissed.
It is so ordered.
ERVIN, C. J., and ROBERTS, DREW, ADKINS and BOYD, JJ., concur.